ITEMID: 001-93886
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SEMENOVYCH v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property;Violation of Article 13 - Right to an effective remedy
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1944 and lives in the town of Chervonograd, Ukraine.
5. On 17 September 2003 the Chervonograd Court awarded the applicant 34,041.65 Ukrainian hryvnas (about EUR 5,887) in salary arrears and other sums, to be paid by the State company Chervonogradske girnichomontazhne upravlinnya.
6. The judgment became final and enforcement proceedings were instituted.
7. On 25 June 2007 the Bailiffs’ Service returned the writ of enforcement to the applicant since there was a tax lien over the company’s property and it was therefore not possible to attach it. The applicant did not challenge this decision before the domestic courts; nor did he relodge the writ of execution with the Bailiffs’ Service.
8. The judgment in the applicant’s favour remains unenforced.
9. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine, no. 67534/01, §§ 16-19, 27 July 2004, and Voytenko v. Ukraine, no. 18966/02, §§ 20-25, 29 June 2004.
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
